DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed November 19, 2021 is acknowledged.  Claims 1-3, 6, 7, 9, 10, 12, 13, 15-17 and 19 (currently amended), 4, 5, 8, 11, 14, 18 and 20 (original or previously presented) and 21 (newly added) will be examined on the merits.  No claims have been canceled or withdrawn from consideration.  It is noted that this application is now being examined by a different examiner. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 13 and 15-17 generally recite “wherein each first bead is a particle cleavably linked to a first barcode nucleic acid corresponding to each imaging datum of the first bead or an organism containing a first barcode nucleic acid corresponding to each imaging datum of the first bead”.  In its broadest reasonable 
Finally, claim 14 recites the limitation "wherein the nondestructive measurement information- and imaging information-measuring portion comprises at least one selected from a microscope and a flow cytometer".  There is insufficient antecedent basis for “the 

Status of the Prior Art
4.	With regards to claims 1-21, no prior art was found that teaches or suggests a method, system, a combination of first and second beads, or detecting agents for integrally detecting nondestructive measurement information and genome-related information of single cells, as currently amended.  As discussed further below, the closest prior art of Fan et al. (U.S. Patent Pub. No. 2018/0088112) and Sims et al. (WO 2016/191533) do not teach or suggest all the limitations of the claims as amended.  Fan teaches the use of protein binding reagents such as antibodies that are conjugated with different unique nucleic acid identifiers (parts 505a, b and c of Figure 5), wherein the antibodies can specifically bind to proteins on a cell surface (part 510), wherein the antibody-bound cell is placed in a compartment (part 515) along with a single bead comprising a plurality of oligonucleotide probes, and wherein the nucleic acid identifiers (part 525) are detached from the antibody and, along with genomic DNA or cellular mRNA released from the cell, are captured by the oligonucleotide probes bound to the bead and used as a template for reverse transcription, the products of which may then be amplified and sequenced to generate barcoded sequencing reads (see paragraph 508).  However, Fan does not teach methods, systems or reagents wherein two different beads comprising first and second nucleic acid labels or barcodes are contained in a compartment with a single cell, wherein the first bead contains a first barcode nucleic acid corresponding to an image datum of the first bead, or that the 
	Other references of particular interest to the currently claimed invention that teach the use of barcoded or optically-labeled beads for single cell analysis include Samuels et al. (U.S. Patent Pub. No. 2021/0220494) and Xie et al. (U.S. Patent No. 9,260,753), and Katz et al. (U.S. Patent Pub. No. 2021/0220494, cited on IDS of 11/01/2019). 

Response to Arguments
5.	Applicant's arguments filed November 19, 2021 have been fully considered and they are persuasive in part. 
	Applicant argues that the objection to claims 1, 2, 13 and 19 should be withdrawn as the claims have been amended correct for grammar with respect to several terms.  The examiner agrees and therefore the objection is withdrawn. 
	Applicant then argues that claim 13 should not be interpreted under 35 U.S.C. § 112(f) because the claim limitations, while not reciting the word “means”, use a generic placeholder that is coupled with functional language without reciting sufficient structure 
	Applicant argues that the rejection of claims 1-13 under 35 U.S.C. § 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention should be withdrawn as the claims have been amended provide antecedent basis for the terms “nondestructive measurement information” and “the first hybridize region”.  The examiner agrees and therefore the rejection is withdrawn.  However, a new rejection under 35 U.S.C. § 112(b) is made necessitated by other claim amendments, as discussed above. 
	Applicant then argues that the rejection of claims 1-5 and 8-20 under 35 U.S.C. § 102(a)(1) as allegedly anticipated by Fan et al. (U.S. Patent Pub. No. 2018/0088112) should be withdrawn as Fan fails to disclose each and every limitation of the currently pending claims.  In particular, Applicant argues that Fan does not disclose that the oligonucleotide (part 525 of Figure 5 of Fan) that is conjugated with the antibody (part 505) contains a first barcode nucleic acid corresponding to an image datum of the antibody, or that the image data of the antibodies in the compartments (part 515) can be clearly distinguished from each other.  Applicant further argues that Fan fails to disclose that the nondestructive measurement information of the single cell (part 510) is associated with the imaging datum or imaging data of the antibody or antibodies, or that 
Applicant then argues that the rejection of claims 6 and 7 under 35 U.S.C. § 103 as being unpatentable over Fan et al. (U.S. Patent Pub. No. 2018/0088112) in view of Sims et al. (WO 2016/191533) should be withdrawn since Sims does not make up for the deficiencies of Fan with regards to base claim 1, and therefore does not provide the skilled artisan with a reason to modify the methods of Fan according to the currently claimed invention.  The examiner agrees and therefore the rejection is withdrawn. 

Summary
6.	Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite.  However, claims 1-21 are free of the prior art, as discussed above. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637